Title: To Thomas Jefferson from Joseph Antrim, 29 September 1822
From: Antrim, Joseph
To: Jefferson, Thomas


                        Sir
                        
                            
                            Sepr 29—1822
                    having been absent from home from fryday untill Satturday Night—Your message did not reach me in time for me to meet you as requested, at your Mill as I understood, If you will name any other time I will with pleashure meet youYours Respectfully
                        J Antrim